41 F.3d 1512
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.
Phil VAN BRUNT, Plaintiff/Appellant,v.CHRYSLER MOTORS CORPORATION and United Auto Workers Union,Local 1268, Defendants/Appellees.

No. 93-3512.
United States Court of Appeals, Seventh Circuit.
Submitted Oct. 26, 1994.*Decided Nov. 15, 1994.
Before FAIRCHILD, FLAUM and KANNE, Circuit Judges.

ORDER

1
On October 4, 1993, the district court denied Van Brunt's motion to reopen and modify the settlement in his civil rights action.  (R. at 252).  The October 4th order also denied all other motions then pending as moot.  Van Brunt appeals the October 4, 1993 ruling, contesting only the court's denial of his, then pending, motion to dismiss his fifth court appointed attorney, John Nelson.  See R. at 253, Notice of Appeal;  Appellant's Brief at 6, 11.  Upon the dismissal of Van Brunt's litigation based upon the settlement agreement, (R. at 238), Attorney John Nelson's appointment ended.  See DiAngelo v. Illinois Dept. of Public Aid, 891 F.2d 1260, 1262 (7th Cir.1989).  Therefore, we agree with the district court;  Van Brunt's subsequent motion to dismiss his appointed counsel is moot.  The judgment of the district court is AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.  The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Circuit Rule 34(f).  Van Brunt filed such a statement.  After considering that statement, the brief and the record, the request for oral argument is denied and the appeal is submitted on the Appellant's brief alone